Name: Commission Regulation (EC) NoÃ 436/2005 of 17 March 2005 amending Regulation (EC) NoÃ 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  health;  plant product
 Date Published: nan

 18.3.2005 EN Official Journal of the European Union L 72/4 COMMISSION REGULATION (EC) No 436/2005 of 17 March 2005 amending Regulation (EC) No 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 52(2) thereof, Whereas: (1) Commission Regulation (EC) No 796/2004 (2) lays down the rules for the application of Regulation (EC) No 1782/2003, inter alia, concerning the conditions for the verification of the tetrahydrocannabinol content in hemp growth. (2) In accordance with Article 33(2) of Regulation (EC) No 796/2004, the Member States have notified the results of the tests to determine the tetrahydrocannabinol levels in the hemp varieties sown in 2004. Those results should be taken into account when drawing up the list of hemp varieties in respect of area-related aid schemes in the coming marketing years and the list of varieties temporarily accepted for 2005/06. Certain of these varieties should be submitted to the procedure B provided for in Annex I to Regulation (EC) No 796/2004. (3) Regulation (EC) No 796/2004 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 796/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2005/06 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2005 For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 141, 30.4.2004, p. 18. Regulation as amended by Regulation (EC) No 239/2005 (OJ L 42, 12.2.2005, p. 3). ANNEX ANNEX II VARIETIES OF HEMP GROWN FOR FIBRE ELIGIBLE FOR DIRECT PAYMENTS (a) Hemp grown for fibre Beniko Carmagnola CS Delta-Llosa Delta 405 Dioica 88 Epsilon 68 Ferimon  FÃ ©rimon Fibranova Fibrimon 24 Futura 75 Juso 14 Red Petiole Santhica 23 Santhica 27 Uso-31 (b) Hemp grown for fibre authorised in the 2005/2006 marketing year Bialobrzeskie Chamaeleon (1) Cannacomp Fasamo Fedora 17 Felina 32 Felina 34  FÃ ©lina 34 Fibriko TC Finola Lipko Silesia (2) TiborszÃ ¡llÃ ¡si UNIKO-B (1) For the marketing year 2005/06 procedure B of Annex I shall apply. (2) Only in Poland, as authorised by Commission Decision 2004/297/EC (OJ L 97, 1.4.2004, p. 66).